Seward & Kissel LLP treet, N.W. Suite 800 Washington, DC20001 Telephone: (202) 661-7141 Facsimile: (202) 737-5184 June 25, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Morgan Creek Global Equity Long/Short Institutional Fund File No: 811-22461 Dear Sir or Madam: Filed herewith, on behalf of Morgan Creek Global Equity Long/Short Institutional Fund, a Delaware statutory trust (the “Fund”), is Amendment No. 11 under the Investment Company Act of 1940, as amended, to the registration statement on Form N-2 of the Fund (the “registration statement”).We respectfully request that the subsequent post-effective amendment be declared effective by the Commission on June 30, 2014. Please direct any comments or questions to Bibb L. Strench at (202) 661-7141. Sincerely, /s/ Bibb L. Strench Bibb L. Strench
